The plaintiff in error was convicted in the county court of Seminole county on a charge of unlawful possession of intoxicating liquor, and her punishment fixed by the jury at a fine of $250 and imprisonment in the county jail for a period of 90 days.
Judgment and sentence was pronounced on the 22d day of May, 1929, and the record for appeal was lodged in this court on the 16th day of September, 1929. The record in this case shows that the court gave the plaintiff in error 30 days in which to make and serve case-made and thereafter extended the time for 30 days additional, which time expired on July 22, 1929. No order was made by the trial court extending the time to file the appeal in this case beyond the 60 days provided by law. The appeal was not filed in this court until 115 days after judgment was rendered.
An appeal from a conviction for a misdemeanor must be filed in this court in 60 days, unless the court by proper order extends the time to file such appeal, which in any event cannot exceed 120 days from the date of the rendition of the judgment.
For the reasons stated, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur.